Citation Nr: 9908020	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  91-18 955	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by right leg pain.

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether the veteran's service-connected irritable bowel 
syndrome, currently evaluated as 10 percent disabling, has 
received the appropriate evaluation.

4.  Whether the veteran's service-connected ankylosis of the 
distal interphalangeal (DIP) joint, secondary to fusion of 
the right ring finger, currently evaluated as 10 percent 
disabling, has received the appropriate evaluation.

5.  Whether the veteran's service-connected bilateral corneal 
abrasions, currently evaluated as noncompensable, has 
received the appropriate evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to January 
1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1989 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for fusion of 
the DIP joint of the right ring finger rated as 
noncompensable effective from February 1, 1989; and cornea 
abrasion of the right eye rated as noncompensable effective 
from February 1, 1989; and denied service connection for flat 
feet, a left leg disability, a corn on the left fifth toe, a 
gastrointestinal disability, and a skin disability.  In 
October 1989, the veteran was notified of this decision and 
of his procedural and appellate rights.  The veteran did not 
appeal the issue service connection for flat feet, a left leg 
disability, a corn on the left fifth toe, and a skin 
disability.  

In November 1989, a notice of disagreement as to the issues 
of an increased rating for the right ring finger disability 
and service connection for a left leg disability and a 
gastrointestinal disability was received.  In addition, the 
veteran indicated that he was seeking service connection for 
a right eye disability.  In January 1990, a statement of the 
case was sent to the veteran.  

In a January 1990 rating decision, service connection for a 
right leg disability was denied.  In February 1990, a notice 
of disagreement was received.   

In June 1990, a substantive appeal was received as to the 
issues of an increased rating for the right ring finger and 
service connection for a gastrointestinal disability was 
received.  The veteran emphasized that he was seeking service 
connection for a left eye disability and a right leg 
disability, not a right eye disability and a left leg 
disability.  Therefore, the veteran properly withdrew his 
notice of disagreement as to the issue of service connection 
for a left leg disability.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 20.204(a) (1998). 

In a November 1990 rating decision, service connection for a 
right knee disability was denied.  In addition, service 
connection for corneal abrasion of the left eye was granted.  
This disability was combined with the veteran's service-
connected right eye disability and was characterized as 
service-connected corneal abrasion, bilateral eyes, rated as 
non-compensable effective from February 1, 1989.  In November 
1990, the veteran was notified of this decision and of his 
procedural and appellate rights.  

In December 1990, the veteran was issued a supplemental 
statement of the case which addressed the issues of an 
increased rating for right eye disability and service 
connection for a right knee disability.  At this point, the 
Board notes that there was no notice of disagreement of 
record as to the issue of an increased rating for right eye 
disability.  In February 1991, a VA Form 1-646 was received 
which the Board accepts as a substantive appeal as to the 
issue of service connection for a right knee disability.  In 
addition, it may be construed as a notice of disagreement as 
to the issue of an increased rating for right eye disability.  

In a July 1991 Board decision which remanded all issues in 
appellate status, the Board found that the veteran had 
properly appealed the issues of service connection for a 
right leg disability as well as an increased rating for 
residuals of bilateral corneal abrasions.  As noted, the 
Board currently found that the issue of service connection 
for a right leg disability was in appellate status.  However, 
as to the other issue, the supplemental statement of the case 
was issued prior to the notice of disagreement.  This was not 
proper.  However, the Board previously found that there was 
confusion that was detrimental to the veteran and that this 
issue should actually have been in appellate status.  Since 
this is to the veteran's benefit, the Board concurs with the 
prior finding in that regard.  In addition, the Board also 
found the issue of service connection for a right knee 
disability in appellate status.  

In a September 1991 rating decision, service connection was 
denied for a right elbow disability.  In a September 1991 
letter, the veteran was notified of the September 1991 rating 
decision and of his procedural and appellate rights.  

In a July 1993 rating decision, entitlement to a compensable 
rating of 10 percent was granted for the veteran's right ring 
finger disability effective from the date of service 
connection of February 1, 1989.  The veteran's disability was 
recharacterized as ankylosis of the DIP joint at 10 degrees 
flexion, secondary to fusion.  

In a March 1995 Board decision, service connection was 
granted for irritable bowel syndrome.  The issues of service 
connection for a right leg disability and a right knee 
disability and increased ratings for right ring finger and 
bilateral corneal abrasion disabilities were remanded for 
further development.  

In a March 1997 rating decision, the RO rated the veteran's 
irritable bowel syndrome as 10 percent disabling effective 
from February 1, 1989.  In a March 1997 letter, the veteran 
was advised of the grant of service connection as well as the 
assigned rating and effective date and was provided his 
procedural and appellate rights.  In a March 1997 
supplemental statement of the case, the RO addressed the 
evaluation and effective date of the service-connected 
irritable bowel disability.  The Board notes that there was 
no notice of disagreement as to either or those issues of 
record prior to the supplemental statement of the case.  In 
July 1997, a notice of disagreement was received as to the 
issue of entitlement to an increased rating for irritable 
bowel syndrome.  

In June 1997, the veteran sought to reopen his claim for 
service connection for a skin disability.  In January 1998, 
the veteran was advised to submit new and material evidence.  
The Board notes that additional evidence is of record since 
the last decision regarding this issue.  As such, the Board 
refers the issue of whether new and material evidence has 
been received to reopen the claim of service connection for a 
skin disability to the RO for appropriate development.  

In a January 1998 rating decision, the current ratings for 
irritable bowel syndrome, eye disability, and right ring 
finger disability were confirmed and continued; service 
connection remained denied for a right leg disability and a 
right knee disability; and service connection for right ulnar 
neuropathy was granted and rated as 10 percent disabling 
effective from February 1, 1989.  In a subsequent letter, the 
veteran was advised of this decision and of his procedural 
and appellate rights.  The veteran did not appeal the 
assigned rating for ulnar neuropathy.  

Thereafter, a supplemental statement of the case was issued 
in February 1998 which included the issue of entitlement to 
an increased rating for irritable bowel syndrome.  


FINDINGS OF FACT

1.  All appropriate development has been conducted in order 
to arrive at an equitable decision on all issues on appeal.

2.  The objective medical opinion of July 1997 and the 
veteran's lay evidence of continuous symptomatology link his 
current right thigh muscle group (iliopsoas and/or abductor) 
disability to his military service.

3.  The veteran has not submitted evidence to show a 
plausible claim for service connection for a right knee 
disability.

4.  The veteran's right ring finger disability is 
characterized by mild symptoms of numbness, cramping, 
weakness, distortion of his sense of touch; and objective 
findings of favorable ankylosis of the distal interphalangeal 
(DIP) joint at 30 degrees and flexion within 5.1 centimeters 
(cm) of his palm. 

5.  The veteran's bilateral corneal abrasions are 
characterized by acute and infrequent episodes of corneal 
erosion syndrome. 


CONCLUSIONS OF LAW

1.  The veteran's current right thigh muscle group (iliopsoas 
and/or abductor) disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim for a 
right knee disability.  38 U.S.C.A. § 5107 (West 1991).

3.  An evaluation in excess of 10 percent disabling for 
ankylosis of the DIP joint, secondary to fusion of the right 
ring finger is not warranted for any period of time since the 
veteran's separation from the military.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71, Codes 5227, 5307, 5308, 8516 (1998).

4.  A compensable evaluation for bilateral corneal abrasions 
is not warranted for any period of time since the veteran's 
separation from the military.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991);  38 C.F.R. §§ 4.10, 4.14, 4.71, Codes 6009 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran entered active service in October 1967.  There is 
no comprehensive entrance examination of record.  He was 
given a comprehensive physical examination in December 1969.  
On the medical history taken in preparation for this 
examination, the veteran did not report any history of right 
leg or knee problems.  The examination of the veteran's lower 
extremities was found to be normal.  A service medical record 
of February 1970 reported that the veteran had dropped a 
dresser on his right foot.  No abnormalities were found.  
Another comprehensive physical examination was provided to 
the veteran in January 1976.  His lower extremities were 
again found to be normal.  In preparation for a comprehensive 
examination in February 1981, the veteran did not report any 
past medical history regarding his right leg or knee.  On 
examination, his lower extremities were normal.  A service 
medical record of July 1977 reported that the veteran had 
received a mild sprain to the right ankle while playing 
sports.  The veteran completed another medical history form 
in January 1984.  He did not claim to have any problems with 
his right leg or knee.  The examination of his lower 
extremities found them to be normal.  

In preparation for his separation from the military, the 
veteran was given a comprehensive physical examination in 
December 1988.  The veteran noted that he had a medical 
history that included eye trouble, broken bones, and bone and 
joint deformity.  He noted that his health was "fair" 
concerning his stomach problems of gas and pain; and his 
right hand problems that had resulted in numbness and lack of 
strength.  The veteran complained of a chronic cramp in his 
right leg since 1984 that he treated with exercise.  It was 
summarized by the examiner that the veteran had suffered a 
left eye corneal abrasion in 1974 and had since worn glasses.  
He had surgery in 1978 for a torn tendon in his right hand 
that had resulted in deformed fourth and fifth fingers with 
limited motion and decreased strength.  On examination, his 
eyes, and lower extremities were found to be normal.  His 
upper extremities were noted to be abnormal because of right 
ulna weakness.  The veteran's right eye had defective 
distance visual acuity and his left eye had defective near 
visual acuity.  Vision in both eyes could be corrected to 
normal.

In February 1989, the veteran filed a claim for service 
connection for bilateral cornea, right ring finger, 
gastrointestinal, and leg disabilities.  By rating decision 
of October 1989, the RO granted service connection for fusion 
of the right ring finger and right cornea abrasion.  These 
disorders were evaluated under the diagnostic criteria found 
in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (Code).  Both disabilities were determined to be 
noncompensable and these evaluations were made effective from 
February 1989.  The right ring finger was evaluated under 
Code 5227 and the right cornea was evaluated under Code 6009.  
His other claimed disabilities were found not to be service-
connected.  In January 1990, the RO denied service connection 
for right leg pain.  The veteran filed a claim for service 
connection for a right knee disability in February 1990.  

In June 1990, the veteran submitted correspondence in which 
he asserted that his right hand would cramp-up and would 
require him to rest and shake it to get its use back.  The 
veteran asserted that his right fingers would also become 
numb.  Concerning his left eye, the veteran alleged that he 
had pain and abnormal watering in this eye as a result of his 
corneal abrasion.  He asserted that his right thigh would 
catch and cause him pain when he stood up.  Because of this, 
he claimed that he could not fully stand.  

In September 1990, the veteran was given a series of VA 
examinations.  On orthopedic examination, the veteran 
complained that his right hand would cramp and stiffen.  He 
claimed that this would make it difficult for him to write, 
especially since he is right-handed.  The veteran alleged 
that at times his right hand prevented him from lifting 
objects.  He asserted that in 1986 he started to get pain in 
his right groin after sitting at a desk.  The veteran alleged 
that a physician's assistant had once told him that this pain 
was due to a muscle spasm.  He claimed that he once was 
required to drive a bus for two months that caused him right 
knee pain when using the brake pedal.  The veteran noted that 
he treated this pain with medication and an elastic brace.  
He acknowledged that he did not currently have any complaints 
regarding his right knee.  An examination of the veteran's 
right hand revealed a transverse surgical scar in the distal 
crease of the right palm and another over the dorsal 
interphalangeal joint of the right ring finger.  The right 
ring finger was arthrodesed in about ten degrees of flexion 
and had no tenderness.  This digit could flex to one inch of 
the palm and completely extend.  The right fifth finger had 
full flexion and could extend to ten degrees.  An x-ray of 
the right hand revealed bony fusion between the distal and 
middle phalanges of the right fourth finger and a suggestion 
of a comminuted avulsion fracture involving the head of the 
second metacarpal bone.  Radiological studies of both hips 
found no abnormalities with these joints.  The diagnoses were 
an injury to the right ring finger that had resulted in 
surgical arthrodesis of the DIP joint, and normal hips and 
right knee.

On the veteran's eye examination of September 1990, he 
claimed that he had scratched his left eye with a folder 
sometime in either 1974 or 1975.  Since that injury, he 
asserted that he had to wear glasses.  He alleged that when 
he woke up his left eye was irritable and watery and would 
stay that way all day.  The veteran's vision was 20/50 in the 
right eye and 20/30 in the left eye.  Both eyes were 
correctable to 20/20.  The diagnoses were corneal scar in the 
left eye due to a history of an in-service injury, recurrent 
erosion of the left eye following the corneal abrasion, and 
bilateral myopia.

By rating decision in November 1990, the RO denied service 
connection for a right knee disability because such a 
disorder was not found on the latest examination.  However, 
the RO granted service connection for a left corneal 
abrasion.  The veteran's left and right corneal abrasions 
were combined into one disability evaluation under Code 6009 
and made effective from February 1989.  This disability was 
determined to be noncompensable as the veteran had bilateral 
vision that was correctable to 20/20.  In July 1991, the 
Board remanded this case for development of the medical 
evidence.  The veteran submitted a written statement in 
February 1991 in which he claimed that he had active 
symptomatology for his service-connected disabilities.  

A VA electromyogram (EMG) and nerve conduction testing of 
October 1991 determined that the veteran had findings 
consistent with ulnar neuropathy at the right elbow.  The 
veteran was also afforded a VA orthopedic examination in 
October 1991.  He complained of cramping in his right leg.  
The veteran also claimed that he had cramping and numbness in 
his right hand.  He noted that these symptoms occurred after 
a period of writing, carrying things, or when his hand was 
closed.  On examination, the right hand had a transverse 
surgical scar on the distal crease, ulnar side of the palm.  
This scar was 5 cm long.  Another surgical scar transversed 
across the dorsum of the DIP joint of the right ring finger.  
There was fusion of the DIP joint at 10 degrees flexion.  The 
ring finger was capable of closing to within three cm of the 
palm and could fully extend.  However, even when fully 
extended the DIP joint was fixed at 10 degrees flexion.  The 
diagnosis included ankylosis of the DIP joint of the right 
ring finger at 10 degrees flexion secondary to fusion.  The 
veteran's neurological complaints were attributed to 
entrapment of the ulnar nerve at the right elbow.

By rating decision of July 1993, the RO granted a ten percent 
evaluation for the veteran's ankylosed right ring finger.  
This disability was evaluated under Codes 8516 and 5227 and 
made effective from February 1989.

In March 1995, the Board remanded pertinent issues to the RO 
for further development.  In the instructions of this remand, 
the RO was requested to obtain the names and addresses of the 
veteran's healthcare providers and provide VA ophthalmologic, 
orthopedic, and neurological examinations.  By letter of 
April 1995, the RO sent a letter to the veteran that 
requested the names and addresses of his healthcare 
providers.  Attached to this letter were the appropriate 
release forms that the veteran was asked to complete so that 
his treatment records could be obtained by the VA.  He was 
informed that this information should be returned to the RO 
as soon as possible.

In May 1995, the veteran was provided with a VA eye 
examination.  The veteran complained of episodes where he 
would wake up in the morning with the sensation that there 
was a foreign body in his left eye.  He claimed that these 
episodes happened once every one to two years and would 
resolve in two to three days with the use of eye drops.  The 
veteran asserted that the last episode happened approximately 
15 months ago.  On examination, visual acuity in the right 
eye was 20/70 that was correctable to 20/20.  In the left 
eye, it was 20/60 and was correctable to 20/25.  No defects 
were noted with the pupils or the veteran's intraocular 
movement.  A funduscope was normal for both eyes.  The 
cornea, iris, and lens were normal on both eyes.  It was 
specifically found that there was no corneal abnormality, 
staining, or irregular wetting in the left eye.  The 
diagnoses were myopia, history of corneal abrasion in the 
left eye with no current findings, and probable recurrent 
corneal erosion in the left eye due to abrasion.  It was 
opined by the examiner that the veteran's symptoms were 
consistent with recurrent erosion syndrome that was common 
after an organic corneal abrasion.  The examiner noted that 
between attacks the veteran's cornea may appear entirely 
normal.  

A VA orthopedic examination was afforded the veteran in May 
1995.  He complained of numbness in his right little finger 
and the ulna portion of his right ring finger.  On 
examination, the right ring finger interphalangeal (IP) joint 
was solidly fused at 30 degrees of flexion which the examiner 
characterized as a favorable position.  The right little 
finger stayed in a position of mild flexion in both the IP 
and metacarpophalangeal (MP) joints.  He had active function 
of the adductor pollicis and hypothenar eminence muscles in 
the right hand, however it appeared that the adductor 
pollicis strength in the right hand was less than that of the 
left.  Radiological study of the right hand revealed a 
solidly fused distal IP joint of the right ring finger.  The 
diagnoses were bony ankylosis of the IP joint for the right 
ring finger in a favorable position and a minor degree of 
ulnar nerve neuropathy of the right hand due to an 
undetermined cause.  It was opined by the examiner that the 
veteran's right hand ulnar nerve may have been damaged during 
his in-service hand surgery.  The examiner found that the 
right hand neuropathy had resulted in minor impairment of the 
function of his right hand.

The veteran submitted a letter in May 1995 in response to the 
RO's request for records of medical treatment.  It was 
reported by the veteran that his medical treatment since his 
separation from the military had all been conducted at 
military and VA facilities.  He also submitted completed 
release forms.

In a rating decision of March 1997, the evaluations for the 
veteran's right ring finger and bilateral corneal abrasions 
were confirmed and continued and the denial of service 
connection for right leg and right knee disorders was 
confirmed and continued.  

The veteran's VA medical records dated from March 1989 to 
July 1990 were incorporated into his claims file in January 
1998.  These records noted the veteran's dental treatment.

A VA orthopedic examination was provided to the veteran in 
July 1997.  He complained of dysesthesia in the ulna aspect 
of the right hand that was worse at night.  The veteran also 
complained of a pain or cramp in his right groin or proximal 
anterior thigh when he stood up.  He claimed that this 
occurred once or twice a year starting in 1981 or 1982.  The 
veteran reported some prepatellar pain in the right knee.  On 
examination, the right ring finger was arthrodesed at 25 
degrees of flexion.  There was a transverse surgical scar on 
the dorsum of the right ring finger's DIP joint.  This scar 
measured 2 cm.  The right ring finger's MC joint had a range 
of motion from 0 degrees extension to 90 degrees flexion.  
There was hypesthesia in the ulna distribution of the right 
hand.  Radiological studies of the right knee, right femur, 
and right hip were all normal.  The diagnoses included 
arthrodesis post-operative status DIP joint of the right ring 
finger, idiopathic right ulna nerve neuropathy, snapping in 
the right hip, and arthralgia in the right knee that was 
probably early chondromalacia of the patella.  The examiner 
provided the following opinion:

In regards to the patient's hip, this 
patient has a snapping hip on the right.  
This is probably due to one of the 
tendons, perhaps the iliopsoas or even 
one of the abductors producing the 
snapping.  The patient describes the 
symptoms which he claims began around 
1981 or 1982 and this certainly is 
reasonable and compatible with the 
condition.  So from that standpoint, it 
certainly seems reasonable that if he was 
on active duty during that period [of] 
time than at least from a historical 
standpoint, it would be service 
connected.  In regards to the patient's 
right knee condition, it is not related 
in any way to [his] snapping hip on the 
right.  Its cause is idiopathic.  [The 
p]atient did relate that the symptoms 
began in the service.  I have no way to 
prove or disprove this.  Therefore, it is 
purely subjective.  There is no objective 
evidence to suggests [sic] that it is or 
is not related.  Therefore, in this 
examiner's opinion, its cause is unknown, 
and cannot even be related to disease 
process...I believe that it is primary in 
itself and is probably early 
chondromalacia patella and is unrelated 
to his hip or thigh leg [sic] or either 
hand difficulty.


An EMG test was given to the veteran by the VA in August 
1997.  On the consultation sheet, the impression noted was 
right cubilel tunnel syndrome.  On the EMG report, the 
impression was ulna nerve entrapment at the right elbow.  

In July 1997, the RO received the veteran's post-service 
military medical records dated from May 1989 to January 1995.  
In February 1990, the veteran complained of right knee 
problems.  He claimed that he had experienced these problems 
for the past two months.  The assessment included 
questionable bursitis.  In an outpatient record of March 
1990, the veteran was assessed with right knee pain.  An 
undated X-ray of the right knee noted that it was within 
normal limits.

VA outpatient records dated from February 1994 to June 1997 
were associated with the claims file in January 1998.  The 
veteran was given a routine eye examination in October 1994.  
His visual acuity in his right eye was 20/80 and in his left 
eye it was 20/70.  Vision in both eyes was correctable to 
20/30.  The veteran's cornea and lens were clear in both 
eyes.  He was prescribed for the use of bifocals.  In 
February 1996, the veteran complained of two episodes of pain 
and swelling in his right hand in the past week.  On 
examination, there was tenderness in the right wrist, MP, 
PIP, and DIP joints.  The veteran also experienced pain on 
motion in the right hand.  The assessment was unilateral, 
acute arthritis in the right wrist and fingers.  A follow-up 
examination of March 1996 found the right hand and wrist to 
be normal.  

By rating decision of January 1998, the RO denied service 
connection for the veteran's claimed right knee and leg 
disabilities.  However, service connection was granted for 
right ulnar neuropathy.  The evaluations of the veteran's 
bilateral corneal abrasions and fused right ring finger were 
continued.  

II.  Service Connection for a Right Leg Disability.

a.  Applicable Criteria.

The veteran has satisfied the threshold requirement of 
presenting a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has set forth a 
claim which is plausible.  The Board is also satisfied that 
all relevant evidence has been properly developed, and that 
no further assistance is required to comply with the VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  As 
noted in the factual background, the RO has followed all 
leads based on the veteran's letter of May 1995 that noted 
post-service treatment by the military and the VA.  These 
records were received respectively in July 1997 and January 
1998.

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
applicable regulatory criteria include:

Service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces...This may be accomplished by affirmatively 
showing inception or aggravation during service or 
through the application of statutory presumptions.  Each 
disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service 
records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire 
evidence of record, with due consideration to the policy 
of the Department of Veterans Affairs to administer the 
law under a broad and liberal interpretation consistent 
with the facts in each individual case. 

38 C.F.R. § 3.303(a) (1998).

With chronic disease shown as such in service...so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain...in 
service will permit service connection of 
arthritis...first shown as a clear-cut clinical entity, 
at some later date.  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease 
entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is 
established...there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during 
service...is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim. 

38 C.F.R. § 3.303(b) (1998).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that 
the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.

38 C.F.R. § 3.303(d) (1998).


b.  Analysis.

There is no report of treatment in the veteran's service 
medical records for a disability regarding the muscle groups 
in his right thigh area.  However, on his separation 
examination of December 1988, the veteran did complain of a 
chronic cramp in his right leg since 1984.  This examination 
found no abnormalities with the right lower extremity.  The 
VA orthopedic examination of September 1990 reported the 
veteran's complaints of pain in his right groin area, but 
diagnosed a normal right hip.

In July 1997, a VA orthopedic examiner diagnosed "snapping" 
in the veteran's right hip and thigh area.  He opined that 
this symptom was the result of a defect in the iliopsoas or 
abductor and found that such a defect was consistent with the 
veteran's claimed symptoms and history.  The veteran claimed 
that his symptoms had started during his military service in 
the 1980's, but he had never received formal treatment for 
it.  He alleged that this disorder was symptomatic once or 
twice a year.  

The Board finds that the veteran has given a consistent 
history on objective examination from December 1988 to the 
present time regarding pain and cramping in his right thigh 
area.  In July 1997, the examiner found a chronic defect in 
the veteran's right thigh iliopsoas and abductor muscles that 
he related to the veteran's military service.  It is 
determined by the Board that after viewing all of the 
evidence in its entirety, the veteran has established that he 
has a right thigh muscle group disability.  Therefore, this 
disability is found to be service-connected.







III.  Service Connection for a Right Knee Disability.

a.  Applicable Criteria.

In order to grant service connection, the facts, as shown by 
the evidence, must establish that the claimed disability 
resulted from an injury or disease incurred while in service, 
or that a preexisting injury or disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record and a nexus is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).  lay 
However, evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service.  See 
Savage; Heuer v. Brown, 7 Vet. App. at 387 (1995).  


b.  Analysis.

There is no reported treatment of a right knee disability in 
the veteran's service medical records.  He made no complaint 
of such a disability on his separation examination in 
December 1988 and his lower extremities were found to be 
normal.  In an outpatient record of February 1990, the 
veteran noted a two month history of right knee pain.  The 
following month, x-rays of the right knee were found to be 
within normal limits.  On VA examination in September 1990, 
the veteran noted this history of right knee pain, but 
claimed that he currently did not have this pain.  In July 
1997, the veteran reported some patellar pain.  The diagnosis 
was early chondromalacia and the examiner opined that this 
disorder was not related to the veteran's military service or 
his other service-connected disabilities.

It is noted that the veteran has never claimed that he has 
suffered with continual right knee problems since his service 
in the military.  The first concrete diagnosis of a right 
knee disability was on the July 1997 examination.  The right 
knee pain of February 1990 appears to have been acute and 
resolved as noted by the veteran himself in the September 
1990 VA examination.  There is no objective medical nexus 
between the veteran's right knee chondromalacia and his 
military service.  The only opinion linking this disorder to 
the veteran's military service is his own.  As a lay person, 
the veteran is not competent to provide evidence on the 
etiology of a disability.  Zang v. Brown, 8 Vet. App. 246 
(1995); See Godfrey v. Brown, 7 Vet. App. 398 (1995).

Under these circumstances, the Board concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim as is required by the Caluza and 
Savage decisions of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of the claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
Therefore, service connection for a right knee disability is 
denied.


IV.  Increased Evaluations.

a.  Applicable Criteria.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
irritable bowel syndrome, bilateral corneal abrasions, and 
fused right ring finger are worse than evaluated, and he has 
thus stated well-grounded claims.  As noted later in the 
discussion of the applicable criteria, the Court recently 
issued the decision of Fenderson v. West, No. 96-947 (U. S. 
Vet. App. Jan. 20, 1999), in which it determined that an 
appeal from an original grant of service connection required 
staged evaluations.  A review of the statement of the case 
and supplemental statements of the case reveals that this 
issue was not properly stated.  However, as discussed below, 
the veteran's service-connected disabilities have remained 
essentially stable since his separation from active service.  
It is also determined that the RO's evaluations have been 
conducted at intervals since his separation from the military 
and, in effect, have accomplished a staged evaluation.  
Therefore, the Board finds that the veteran has not been 
prejudiced by the phrasing of the issue on the grounds that 
the staged evaluations have been accomplished and that the 
veteran has been notified of these decisions and given the 
appropriate opportunity to respond.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1998).  Also, 38 C.F.R. § 4.10 
(1998) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 (1998) requires consideration 
of functional disability due to pain and weakness.  As 
regards the joints, 38 C.F.R. § 4.45 (1998) notes that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  The 
considerations include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (1998).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1998).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  In claims dealing with the original rating of a 
service-connected disability, the veteran may be assigned 
separate evaluations for separate periods of time based on 
the facts found in the case.  Fenderson.


b.  Analysis.

Right Ring Finger

The following rating criteria are applicable to this 
disability:

Code 5227.  Finger, any other, ankylosis 
of; rate as noncompensable.
* Note: Extremely unfavorable ankylosis 
will be rated as amputation under 
diagnostic codes 5152 through 5156.

Code 5307.  [Muscle] Group VII.  
Function: Flexion of wrist and fingers.
>Severe, rate as 40 percent disabling in 
the dominant hand.
>Moderately Severe, rate as 30 percent 
disabling in the dominant hand.
>Moderate, rate as 10 percent disabling 
in the dominant hand.

Code 5308.  [Muscle] Group VIII.  
Function: Extension of wrist, fingers, 
and thumb.
>Severe, rate as 30 percent disabling in 
the dominant hand.
>Moderately Severe, rate as 20 percent 
disabling in the dominant hand.
>Moderate, rate as 10 percent disabling 
in the dominant hand.
* Note:  The hand is so compact a 
structure that isolated muscle injuries 
are rare, being nearly always complicated 
with injuries of bones, joints, tendons, 
etc.  Rate on limitation of motion, 
minimum 10 percent rating.

Code 8516 (Codes 8616, 8716).  Paralysis 
(Neuritis, Neuralgia) of the ulnar nerve:
>Incomplete;
	Severe, rate as 40 percent disabling 
in the major hand.
	Moderate, rate as 30 percent 
disabling in the major hand.
	Mild, rate as 10 percent disabling 
in the major hand.

38 C.F.R. Part 4 (1998).

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following will be observed.  When only one joint of a digit 
is ankylosed or limited in its motion, the determination will 
be made on the basis of whether motion is possible to within 
2 inches (5.1 cm) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable ankylosis, 
otherwise unfavorable.  38 C.F.R. § 4.71a (1998).

Initially, the Board notes that the veteran's right ring 
finger DIP joint is fused.  There has not been any 
radiological evidence that this joint or neighboring finger 
joints had arthritic changes.  Therefore, an evaluation under 
the criteria found at Code 5003 is not warranted.

At its worst in recent years, the veteran's right ring finger 
disability has been characterized on objective examination by 
ankylosis of the DIP joint at 30 degrees flexion.  This was 
noted on the May 1995 VA examination and was termed favorable 
by the examiner.  All range of motion studies of the record 
indicate that the veteran can flex his right ring finger 
within 5.1 cm of his palm.  In May 1995, the examiner also 
noted some weakness in the adductor pollicis.  An outpatient 
record of February 1996 noted tenderness in the veteran's 
right hand that was related to arthritis.  However, no 
radiological studies were taken at the time to confirm this 
assessment.  Upon examination one month later, these symptoms 
had resolved.  While there is an objective opinion of record 
that has linked the veteran's right hand neurological 
complaints to his inservice right ring finger surgery, the 
EMG and nerve conduction tests of October 1991 and August 
1997 linked the veteran's ulnar nerve symptoms to an 
entrapment in his right elbow which is a separately rated 
service-connected disability which is not currently on 
appeal.  The Board finds that EMG and nerve conduction 
testing to be the more probative evidence on this point as 
they definitely tested for that symptomatology.  

The veteran's subjective complaints regarding his right ring 
finger include numbness, cramping, weakness, and a distortion 
of his sense of touch.  He claimed that these symptoms 
occurred when writing, carrying objects in his hand, or 
keeping the hand closed.  

As the veteran's right ring finger DIP joint has been 
determined to be fused in a favorable position and this 
finger can flex to within 5.1 cm of his palm, a compensable 
evaluation cannot be obtained under Code 5227 or the 
provisions of 38 C.F.R. § 4.71a.  The right ring finger still 
has significant range of motion and only some weakness has 
been found in the muscle groups controlling this motion.  
Such a disability picture cannot be found to be moderately 
severe in nature and a 20 percent evaluation under Codes 5307 
or 5308 is not warranted.  Objective testing has established 
that the neurological complaints are associated with the 
veteran's ulnar nerve are the result of entrapment in the 
right elbow.  Not withstanding the examiner's opinion of May 
1995, it appears that there is little objective evidence that 
the ulnar nerve was significantly affected by the veteran's 
service-connected right ring finger disability.  Based on 
this evidence, the neurological symptoms associated with the 
veteran's right ring finger are no more than mild in 
severity.  Thus, an increased evaluation under Code 8516 is 
not appropriate.

It is noted that the veteran's right ring finger has residual 
scars from his in-service surgery.  Multiple post-service 
examinations have failed to note any abnormalities with these 
scars and the veteran has made no complaints regarding them.  
Pain, other neurological symptoms, and restricted motion in 
the right ring finger have been considered in the above 
analysis regarding orthopedic and neurological rating 
criteria.  A separate rating for the veteran's scars under 
the appropriate diagnostic codes for residual scars would 
result in evaluating duplicate symptomatology and, thus, 
violate 38 C.F.R. § 4.14.

Based on the above analysis, the undersigned finds that the 
preponderance of the evidence does not entitle the veteran to 
an increased evaluation for his right ring finger disability.  
As a review of the evidence does not show any periods of 
significantly increased or decreased symptomatology regarding 
the right ring finger, separate evaluations are not needed.


Bilateral Corneal Abrasions

The applicable rating criteria for this disorder are as 
follows:

Code 6009.  Eye, injury of, unhealed:
The above disability, in chronic form, is 
to be rated from 10 percent to 100 
percent for impairment of visual acuity 
or field loss, pain, rest-requirements, 
or episodic incapacity, combining an 
additional rating of 10 percent during 
continuance of active pathology.  Minimum 
rating during active pathology is 10 
percent disabling.

38 C.F.R. Part 4 (1998).

The veteran's eye examinations have consistently diagnosed 
bilateral myopia.  There is no medical opinion of record that 
has linked the veteran's correctable eyesight to his corneal 
abrasions.  Thus, his visual acuity is developmental or 
congenital in nature and he cannot be evaluated for its 
impairment.  See 38 C.F.R. § 3.303(c) (1998).  The examiner 
of May 1995 has linked the veteran's left eye abrasion with 
recurrent erosion syndrome of the left cornea.  This resulted 
in symptoms of a sensation of a foreign object in his eye, 
eye irritation, and watery eye.  The veteran noted that these 
episodes happened once every one to two years and lasted for 
two to three days.  He has made no complaints regarding his 
right eye.

It is acknowledged that the veteran suffers infrequent 
symptomatology of left eye erosion syndrome.  However, this 
symptomatology is infrequent and acute in nature.  This is 
not a chronic disorder with continuing active pathology for 
which a compensable evaluation can be given under Code 6009.  
As there have been no extended periods of active pathology, 
separate evaluations cannot be granted.  The preponderance of 
the evidence does not indicate a bilateral eye disability for 
which a compensable evaluation can be awarded.


ORDER

Evidence of a well-grounded claim not having been submitted 
with respect to the issue of service connection for a right 
knee disability, this appeal is denied.

Service connection for a right thigh muscle group disability 
is granted.

An increased evaluation for ankylosis of the distal 
interphalangeal joint, secondary to fusion of the right ring 
finger, for any period of time since the veteran's separation 
from the military is denied.

A compensable evaluation for bilateral corneal abrasions for 
any period of time since the veteran's separation from the 
military is denied.



REMAND

The Board notes that the issue of entitlement to service 
connection for a disability of the right little finger 
secondary to service connected right ring finger disability 
was previously referred to the RO for adjudication in the 
body of a prior Board remand decision.  Since, this issue was 
not adjudication, the Board against refers this issue.  In 
the recent case of Stegall v. West, 11 Vet. App. 268 (1998), 
the Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the aforementioned action.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1998).

As noted in the introductory portion of this decision, in a 
March 1995 Board decision, service connection was granted for 
irritable bowel syndrome.  In a March 1997 rating decision, 
the RO rated the veteran's irritable bowel syndrome as 10 
percent disabling effective from February 1, 1989.  In a 
March 1997 letter, the veteran was advised of the grant of 
service connection as well as the assigned rating and 
effective date and was provided his procedural and appellate 
rights.  In a March 1997 supplemental statement of the case, 
the RO addressed the evaluation and effective date of the 
service-connected irritable bowel disability.  The Board 
notes that there was no notice of disagreement as to either 
or those issues of record prior to the supplemental statement 
of the case.  In July 1997, the veteran specifically voiced 
disagreement with the issue of the assigned rating.  As such, 
his statement was accepted as a notice of disagreement as to 
the issue of entitlement to an increased rating for irritable 
bowel syndrome.  In a January 1998 rating decision, the 
current rating for irritable bowel syndrome, was confirmed 
and continued.  In a subsequent letter, the veteran was again 
advised of his procedural and appellate rights.  Thereafter, 
a supplemental statement of the case was issued in February 
1998 which included the issue of entitlement to an increased 
rating for irritable bowel syndrome.  A substantive appeal 
was not thereafter received.  

Recently, the portion of the Office of the VA General Counsel 
(GC) which represents the VA before Court has filed many 
motions, which have been granted by the Court, to remand 
cases to the Board where the Board dismisses or denies on the 
basis that a timely substantive appeal was not filed when 
that was not the issue considered by the RO.  The GC feels 
that the Board must address the question of prejudice to the 
veteran by the Board's consideration of a new issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The GC felt the remedy was 
a remand to the appellant to ensure that adequate notice has 
been given and to give an opportunity to present argument and 
additional evidence on the matter of whether a timely 
substantive appeal had been filed.

In light of the foregoing, the Board, is REMANDING this case 
to the RO.

1.  The Board refers the issue of 
entitlement to service connection for a 
disability of the right little finger 
secondary to service connected right ring 
finger disability per Stegall.  

2.  The RO should give the appellant an 
opportunity to raise arguments and 
additional evidence on the issue of 
whether a timely substantive appeal had 
been filed as to the issue of an 
increased rating for irritable bowel 
syndrome.  Then the RO should review the 
issue of whether a timely substantive 
appeal has been received as to that 
issue.  If that issue is not resolved in 
favor of the appellant, he should be 
furnished his appellate rights.  If it is 
found that a timely appeal was furnished, 
then the RO should so inform the veteran 
and notify him that the Board may find 
that the substantive appeal was not 
timely.  If it is found that the 
substantive appeal was timely the case 
should be returned to the Board.

No action is required of him until further notice.  The Board 
expresses no opinion, either factual or legal, as to the 
ultimate determination warranted in this case pending 
completion of the requested action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


 
- 29 -


- 19 -


